| GORBATY, J.,
Dissents with Reasons.
I respectfully dissent. In affirming Judge Medley’s judgment, this court held that the March 1997 judgment was modified to $1,000.00 per month not by operation of law, but by Ms. Pellerin’s continued acceptance of the monthly mortgage payments. This court affirmed the dismissal of Frankie Faulkner Pellerin’s First Rule seeking arrearages through November 1999 allegedly accrued under the March 1997 judgment at $1,879.00 per month. The force and effect of this court judgment affirms that Frankie Pellerin has/ had no cause of action to seek arrearages at the rate of $1,879.00 per month after January 20, 1999. As such, the trial judge erred in denying Pellerin’s Exceptions of No Cause of Action and Res Judicata. Accordingly, for these reasons, I would reverse the judgment of the trial court.